PER CURIAM.
Defendant appeals the denial of his motion for post-conviction relief. The trial judge denied the defendant’s motion on January 29, 1985. The defendant then filed a motion for rehearing on April 25, *13641985, which was denied on May 21, 1985, as untimely. See rule 3.850(f), Florida Rules of Criminal Procedure. Defendant then filed a notice of appeal to this court on June 19, 1985.
Defendant's appeal would have been timely had the motion for rehearing been timely filed. But since that motion was not timely filed, the appeal time was not extended and the appeal was untimely.
Appeal dismissed.
GRIMES, A.C.J., and SCHEB and LE-HAN, JJ., concur.